Appellant was convicted of the offense of grand larceny.
We see nothing to discuss. The record is regular in all respects. There were no exceptions reserved on the trial — or rulings by which an exception is presumed.
Appellant, after the trial, procured attorneys — two good ones — who have filed a brief here.
But their principal — in effect, sole — contention is that appellant ought to have a new trial because he had no counsel on his trial below. *Page 404 
He asked for no such counsel, and cannot now complain.
The judgment is affirmed.
Affirmed.